Jordan, J.
Appellees, in these cases are charged upon affidavits with having unlawfully visited a gambling house in Orange county, Indiana, in violation of section 470 of the public offenses statute of 1905 (Acts 1905, pp. 584, 693, §2371 Burns 1908). Upon their motions the affidavits- were quashed and judgments rendered discharging them without day. The state appeals, and assigns that the court erred in sustaining said motions. The charging part of said affidavits is identical with that involved in State v. Bridgewater (1908), ante, 1. The same questions in regard to theii: sufficiency are presented and urged by counsel as in the latter appeal. Upon the authority of the decision in that case, the affidavits herein must be held sufficient.
The judgments below are reversed, with instructions to the lower court to overrule the motions to quash.